Exhibit 10.23

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is being entered into between
EveryWare Global, Inc. (“EVERYWARE”) and Andrew Church (the “Executive”) as of
this 21 day of August 2012. For and in consideration of the mutual promises
contained herein, and for other good and sufficient consideration, receipt of
which is hereby acknowledged, EVERYWARE and Executive (sometimes hereafter
referred to as the “parties”) agree as follows:

1. Title, Duties and Place of Work. Executive will serve as the Executive Vice
President and Chief Financial Officer of EVERYWARE. Executive shall perform the
duties customarily performed by persons with similar positions in similar
companies, in all respects as directed by the Chief Executive Officer and the
Board of Directors of EVERYWARE (“Board of Directors”). Executive shall report
to EVERYWARE’s Chief Executive Officer, Executive shall serve EVERYWARE
faithfully and to the best of his ability and shall not, without the prior
written consent of EVERYWARE engage, whether directly or indirectly or for or
without compensation, in any other business, directorships, trusteeships or
employment with any organization other than EVERYWARE. To the extent Executive
seeks to hold a position on the board of a non-profit organization, Executive
shall not be required to seek the prior written consent of EVERYWARE.
Executive’s normal place of work will be Oneida, New York, and the Executive
will not be required to relocate to another location outside of a 50 mile radius
of Oneida, New York. For clarity, the Executive will not be required to relocate
to Lancaster, Ohio.

2. Term. Executive’s employment with EVERYWARE under this Agreement shall
continue until terminated by either party in accordance with Paragraph 4 below.

3. Compensation and Benefits.

(a) Salary. During Executive’s employment, EVERYWARE shall pay Executive an
annual base salary of not less than USD $375,000 (“Base Salary”). Executive’s
Base Salary shall be paid in accordance with EVERYWARE’s usual payroll practices
and policies, may be administered by an affiliate or subsidiary of EVERYWARE as
applicable, and shall be less standard deductions for all appropriate
employment-related taxes. Executive shall be eligible for merit and market-based
increases in accordance with company policy, to be determined at least once
annually, as may be determined in the sole discretion of the Chief Executive
Officer and the Board of Directors.

(b) Bonus. Executive shall be eligible for an annual bonus up to 100% of his
Base Salary (“Bonus”) based upon: (a) achievement of EVERYWARE’s annual Investor
basis EBITDA budget approved by the Board of Directors (80% of Bonus potential);
and (b) achievement of personal goals and objectives as determined by the Chief
Executive Officer and the Board of Directors (20% of Bonus potential).
Notwithstanding the foregoing, in the event EVERYWARE adopts a comprehensive
bonus plan for executives, including Executive, the determination and
calculation of the Bonus will be subject to the bonus plan. Executive must be
actively employed with EVERYWARE or its affiliates on December 31 of each
calendar year corresponding to a Bonus period in order to be eligible for the
Bonus described in this paragraph.



--------------------------------------------------------------------------------

(c) Benefits. During Executive’s employment, Executive shall be entitled to the
benefits specifically described herein and shall be eligible for all benefits
provided to other EVERYWARE executive employees provided that Executive
qualifies for such benefits. Any and all benefits offered by EVERYWARE may be
supplemented, discontinued, or changed from time to time at EVERYWARE’s sole
discretion and in accordance with EVERYWARE’s policies and practices. Subject to
EVERYWARE’s policies and procedures, the Executive will be eligible for 20 days
paid vacation every calendar year that Executive is fully-employed during the
Agreement, and is entitled to be paid for all holidays and other nonworking days
consistent with the EVERYWARE’s recognized holiday and paid time off policies.

(d) Equity.

(i) Executive shall be entitled to a stock option grant of EVERYWARE’s Class B
Common Stock (“Option Grant”), representing 1.4% of the issued and outstanding
share capital of EVERYWARE on a fully-diluted basis, subject to approval from
and at the fair market price established by the Board of Directors. The Option
Grant is subject to the EveryWare, Inc. 2012 Stock Option Plan as it may be
finally adjusted and approved by the Board of Directors. The Option Grant vests
20% each year, over five years with the initial 20% vesting on November 1, 2012
and 20% each additional year thereafter, further details of which will be
included in the formal grant agreement.

(ii) Executive shall be entitled to a restricted stock grant of $100,000
(calculated at the fair market value as determined by the Board of Directors) of
EVERYWARE Class B Common Stock subject to the approval of such grant by the
Board of Directors to be effective upon such approval. Such stock grant will be
subject to customary transfer restrictions and EVERYWARE buy-back rights based
upon termination of employment. Any grant of equity under this Agreement will be
treated as additional compensation for taxation purposes and will be subject to
applicable withholding.

(e) Housing. Contained in the Letter Agreement between Andrew G. Church and
Oneida Ltd. dated September 29, 2009 (“Former Contract”), the Executive had
certain house guarantee provisions regarding his Cohasset, Massachusetts
property and his Cazenovia, New York property, which Executive hereby waives in
full except as described below, With respect to the Cohasset, Massachusetts
property Rental Protection Level described in Section 6(c) of the Former
Contract, Executive shall remain entitled to such Rental Protection Level
benefit. With respect to the sale price protection guarantee for the Cazenovia,
New York property, Executive hereby waives such benefit effective as of the
earlier of the two year anniversary of this Agreement or a Change in Control of
EVERYWARE. A “Change in Control” shall mean the dissolution or liquidation of
EVERYWARE or a merger, consolidation, or reorganization of the EVERYWARE with
one or more other entities in which EVERYWARE is not the surviving entity,
(ii) a sale of substantially all of the assets of EVERYWARE to another entity,
or (iii) any transaction (including without limitation a merger or
reorganization in which EVERYWARE is the surviving entity) which results in any
person or entity (other than persons who are shareholders or affiliates of
EVERYWARE) owning 50% or more of the combined voting power of all classes of
stock of EVERYWARE.

 

2



--------------------------------------------------------------------------------

(f) Car Allowance. The Executive shall be entitled to a car allowance payment of
$1,000 monthly from the effective date of the Agreement through the earlier of
the two year anniversary of this Agreement or a Change in Control. The car
allowance payment will not be subject to tax withholding or deductions and will
be an amount such that, after payment of required taxes on the car allowance,
EVERYWARE will pay to the Executive such additional amounts as are necessary to
ensure the full amount that the Executive would have received but for the
deduction or withholding.

4. Termination. Notwithstanding anything herein to the contrary, Executive’s
employment under this Agreement shall terminate upon occurrence of any of the
following:

(a) By EVERYWARE.

(i) EVERYWARE may terminate Executive’s employment at any time for any reason,
with or without Cause and with or without notice. If EVERYWARE terminates
Executive’s employment without Cause at any time, then Executive shall be
entitled to the severance amount defined and set forth in Paragraph 5 below
(“Severance”). If EVERYWARE terminates Executive’s employment with Cause at any
time, he shall not be entitled to any Severance or Bonus, but he shall be
entitled to base compensation and benefits through the date of termination and
payment of all accrued but unused vacation through the termination date.

(ii) As used herein, “Cause” shall mean (aa) Executive engages in illegal
conduct, gross misconduct, gross negligence, or any breach of fiduciary duty;
(bb) Executive’s conviction of, or plea of nolo contendre to, a felony or other
crime involving moral turpitude, the misappropriation of funds or material
misappropriation of other property of the EVERYWARE or any of subsidiaries, the
attempt to willfully obtain any personal profit from any transaction which is
adverse to the interests of the EVERYWARE or any of its subsidiaries and in
which EVERYWARE or any of its subsidiaries has an interest or any other act of
fraud or embezzlement against the company, any of its subsidiaries or any of its
customers or suppliers, or any willful perpetration of a common law fraud; or
(cc) Executive’s willful and continued failure or refusal to substantially
perform his duties with EVERYWARE, or such conduct, which in the opinion of the
Board of Directors has or will bring harm to EVERYWARE’s reputation and/or
current or future business; (dd) a serious or persistent breach of this
Agreement by Executive; (ee) any intentional act or intentional omission aiding
or abetting a competitor, supplier or customer of EVERYWARE or any of its
subsidiaries to the material disadvantage or detriment of EVERYWARE and its
subsidiaries; and (ff) a material violation of EVERYWARE’s policies. With
respect to subsections (cc), (dd) and (ff) above, the Executive shall be
notified in writing (including via email) of any alleged failure, breach or
violation, such notice shall specify in reasonable detail the facts and
circumstances claimed to constitute Cause under subsections (cc), (dd) or (ff)
as applicable and the Executive shall be given at least thirty calendar days to
remedy or cure any failure, breach or violation; provided however, that during
the Term of this Agreement, the Executive shall be given only two opportunities
to remedy or cure alleged failures, breaches or violations under subsections
(cc), (dd) and (ff).

 

3



--------------------------------------------------------------------------------

(b) By Executive.

(i) Executive may terminate his employment at any time for any reason, with or
without a good or important reason and with or without notice. In the event of
such a termination, Executive shall not be entitled to any Severance or Bonus,
but he shall be entitled to base compensation through the date of termination
and payment for all accrue but unused vacation through the termination date.

(c) Upon Death or Disability.

The Executive’s employment shall terminate upon death or because of disability.
For purposes of this paragraph, disability shall occur if the Executive has been
unable, by reason of illness or injury, to perform his normal duties on behalf
of EVERYWARE on a full time basis for a period of 90 days, whether or not
consecutive, within the preceding 360-day period, or the Executive has received
disability benefits for permanent and total disability under any long-term
disability income policy held by or on behalf of the Executive. If Executive’s
employment is terminated under this paragraph, EVERYWARE shall pay to the estate
of the Executive or to the Executive, as the case may be, the compensation and
benefits that would otherwise be payable to him under Paragraph 3 hereof up to
the date the termination of his employment occurs. However, any Bonus, assuming
the attainment of the goals set forth, for the fiscal year in which termination
occurs because of death or disability will be pro-rated based on his length of
service with EVERYWARE in that year.

5. Severance. In the event Executive is eligible for Severance on or before the
first anniversary of this Agreement, EVERYWARE shall pay Executive subject to
the foregoing, an amount equal to twelve months of his Base Salary in effect at
the time of his termination. In the event Executive is eligible for Severance
after the first anniversary and before the second anniversary of this Agreement,
EVERYWARE shall pay Executive subject to the foregoing, an amount equal to nine
months of his Base Salary in effect at the time of his termination. In the event
Executive is eligible for Severance after the second anniversary of this
Agreement or after a Change in Control event at any time during this Agreement,
EVERYWARE shall pay Executive an amount equal to six months of his Base Salary
in effect at the time of his termination. In the event Executive is eligible for
Severance, Executive’s medical benefits will continue throughout the applicable
Severance period. The parties acknowledge and agree that payment of any
Severance under this Paragraph 5 shall be contingent upon the Executive signing
a Release of Claims (the “Release”) in a form acceptable to EVERYWARE within 60
days following such termination and Executive’s compliance with the terms of
Paragraphs 6 and 7 hereof. This payment shall be made in bi-weekly payments in
accordance with the company’s standard payroll practices and shall be reduced by
standard deductions for federal, state, and local taxes as determined by
EVERYWARE. The Executive acknowledges and agrees that the Severance is the
maximum amount due and owing the Executive in the event he is terminated without
Cause.

6. Proprietary and/or Confidential Information. Executive acknowledges that
during his employment with EVERYWARE, he has had and will have access to trade
secrets and other confidential and/or proprietary information (“Confidential
Information”). Executive agrees that he shall continue to abide and be bound by
the promises and obligations in all

 

4



--------------------------------------------------------------------------------

confidentiality agreements that he has or may have signed with EVERYWARE or its
affiliates. In addition, Executive agrees that he will use his utmost diligence
to preserve, protect, and prevent the disclosure of such Confidential
Information, and that he shall not, either directly or indirectly, use,
misappropriate, disclose or aid any other person in disclosing such Confidential
Information. Executive acknowledges that as used in this Agreement, Confidential
Information includes, but is not limited to, all methods, processes, techniques,
practices, product designs, pricing information, billing histories, customer
requirements, customer lists, employee lists, salary information, personnel
matters, financial data, operating results, plans, contractual relationships,
projections for new business opportunities for new or developing business for
EVERYWARE, and technological innovations in any stage of development.
“Confidential Information” also includes, but is not limited to, all notes,
records, software, drawings, handbooks, manuals, policies, contracts, memoranda,
sales files, or any other documents generated or compiled by any employee of
EVERYWARE. Such information is, and shall remain, the exclusive property of
EVERYWARE, and Executive agrees that he shall promptly return all such
information to EVERYWARE upon the termination of his employment or at any time
as requested by the company.

7. Restrictive Covenants. During the period of time the Executive is employed by
EVERYWARE and for a one year period thereafter (the “Restricted Period”), the
Executive shall not, directly or indirectly, in any state of the United States
or in Canada or Mexico (the “Prohibited Area”): (i) engage in or otherwise
participate in any business which competes with EVERYWARE’s Business; or
(ii) become a partner, shareholder, member, other owner or equity holder,
principal, agent, trustee, employee, director, consultant, or creditor of any
person or entity who engages or otherwise participates in any business which
competes with EVERYWARE’s Business.

(a) During the Restricted Period, the Executive shall not, directly or
indirectly, knowingly solicit or encourage to leave the employment of EVERYWARE,
any employee of EVERYWARE.

(b) During the Restricted Period, the Executive shall not call on, or solicit
any customer, supplier, independent contractor or other business relationship of
EVERYWARE or any of its subsidiaries, in order to induce or attempt to induce
such customer, supplier, independent contractor or other business relationship
to cease doing business with EVERYWARE or any of its subsidiaries, or in any way
materially interfere with the relationship between any customer, supplier,
independent contractor or business relationship and EVERYWARE or any of its
subsidiaries (including any disparaging statements about EVERYWARE or any of its
subsidiaries).

(c) The Restricted Period shall be tolled during the period of any violation of
this section by the Executive or any period when the Executive takes significant
and material steps towards developing a business plan for a business that is in
competition with EVERYWARE. EVERYWARE shall provide written notice to the
Executive of any tolling of the Restricted Period.

(d) If the Executive breaches, or threatens to commit a breach of, any of the
provisions contained in this section (the “Restrictive Covenants”), EVERYWARE
shall have the

 

5



--------------------------------------------------------------------------------

following rights and remedies, each of which rights and remedies shall be
independent of the other and severally enforceable, and all of which rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to EVERYWARE under law or in equity:

(i) The right and remedy to have the Restrictive Covenants specifically enforced
(without posting any bond) by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary, and permanent)
against violations, threatened or actual, and whether or not then continuing, of
such covenants, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable harm to EVERYWARE and that money
damages will not provide adequate remedy to EVERYWARE.

(ii) The right and remedy to require the Executive to account for and pay over
to EVERYWARE all compensation, profits, monies, accruals, increments of other
benefits derived or received by the Executive as the result of any transaction
constituting a breach of any of the Restrictive Covenants.

For purposes of this Agreement, “directly or indirectly” means for the
Executive’s own account, or as a partner, shareholder, member, other owner or
equity holder, principal, agent, trustee, employee, director or consultant, or
as a creditor, or any other participation or interest. For the purposes of this
Agreement, “EVERYWARE’s Business” means any business in which the company is
engaged at the time of Executive’s termination, including, without limitation,
the following: the manufacture, distribution or sale of any tabletop products,
including without limitation, beverageware, buffetware, candle glass, cutlery,
dinnerware, drinkware, flatware, floral glass, glassware, hollowware, kitchen
accessories, kitchenware, mugs, serveware, spirits glass, stemware,
storeageware, tabletop or home products.

The Executive acknowledges and agrees as follows: (a) the covenants set forth in
Paragraphs 6 and 7 are reasonable in scope and essential to the preservation of
the business; (b) EVERYWARE would not have entered into this Agreement without
the covenants set forth in Paragraphs 6 and 7; and (c) the enforcement of such
covenants will not preclude the Executive from being gainfully employed in such
manner and to the extent necessary to provide the Executive with an acceptable
standard of living.

8. Return of Property. Executive agrees that upon the termination of his
employment for any reason, he will deliver to EVERYWARE the originals and all
copies of all files, documents, papers, materials and other property of
EVERYWARE or its affiliates relating to their affairs, which may then be in his
possession or under his control. Executive may retain only personal
correspondence and notes relating to the duties and responsibilities of his
employment.

9. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective representatives, successors and
assigns, and Executive’s heirs, executors and administrators.

10. Entire Agreement; Amendment. Except as contained herein, this Agreement
contains the entire agreement between the parties relating to the subject matter
of this

 

6



--------------------------------------------------------------------------------

Agreement, and the parties expressly agree that this Agreement supersedes any
employment or consulting contract Executive has or may have with EVERYWARE and
any other Agreement between Executive and EVERYWARE, including the Former
Contract together with any and all amendments thereto written or verbal. Each
party acknowledges and agrees that in executing this Agreement they do not rely
upon any oral representations or statements made by the other party or the other
party’s agents, representatives or attorneys with regard to the subject matter
of this Agreement. This Agreement may not be altered or amended except by an
instrument in writing signed by both parties hereto.

11. Breaches or Violation. Executive acknowledges that any breach of this
Agreement (including without limitation any breach of Paragraph 6) would cause
EVERYWARE substantial irreparable injury. Executive agrees that in the event of
any violation of this Agreement, in addition to any damages allowed by law,
EVERYWARE shall be entitled to injunctive and/or other equitable relief.

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of New York (excluding the choice of law
rules thereof). The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.

13. Waiver. Neither the waiver by either party of a breach of or default under
any of the provisions of the Agreement, nor the failure of such party, on one or
more occasions, to enforce any of the provisions of the Agreement or to exercise
any right or privilege hereunder shall thereafter be construed as a waiver of
any subsequent breach or default of a similar nature, or as a waiver of any
provisions, rights or privileges hereunder.

14. Assignment. This Agreement and the rights and obligations of the parties
hereunder may not be assigned by either party without the prior written consent
of the other party.

15. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. In no event whatsoever shall
the Company be liable for any additional tax, interest or penalty that may be
imposed on Executive by Code Section 409A or damages for failing to comply with
Code Section 409A. A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (A) the expiration of the six (6)-

 

7



--------------------------------------------------------------------------------

month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death, to the extent required under
Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Paragraph 15 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
To the extent that reimbursements or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Executive, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. For purposes of Code Section 409A,
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

*        *        *         *        *

IN WITNESS HEREOF, THE PARTIES HAVE AFFIXED THEIR SIGNATURES BELOW:

 

Andrew G. Church     EveryWare Global, Inc.

/s/ Andrew G. Church

   

/s/ Kerri Cárdenas Love

Date:  

8-21-12

    Date:   

8/21/12

 

8